                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

MASON JAMES                                       §

VS.                                               §     CIVIL ACTION NO. 9:17-CV-145

DIRECTOR, TDCJ-CID                                §

          ORDER OVERRULING PETITIONER’S OBJECTIONS AND ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Mason James, a prisoner confined in the Texas Department of Criminal Justice,

Correctional Institutions Division, brought this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. The petitioner challenged the constitutionality of a disciplinary proceeding.

       The court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

The Magistrate Judge recommends denying the petition.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. The petitioner filed objections to the

Magistrate Judge’s Report and Recommendation.

       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration of all the pleadings and

the relevant case law, the court concludes that the petitioner’s objections lack merit.

       The Magistrate Judge recommended denying the petition because the information provided

by the petitioner did not match any disciplinary cases in his prison records. In his objections to the
report and recommendation, the petitioner states that he is challenging the constitutionality of the

disciplinary proceedings in cause number 20170183530.

        The petitioner previously filed a habeas petition challenging cause number 20170183530.

James v. Director, Civil Action No. 9-17-CV-124 (E.D. Tex. Nov. 4, 2017). That petition was

denied because the petitioner did not lose any good time credits as a result of the disciplinary

proceeding. See Sandin v. Conner, 515 U.S. 472, 483-84 (1995)(holding that prisoners charged with

violations of prison rules are entitled to certain due process rights if the disciplinary action results

in a sanction that imposes upon a liberty interest); Malchi v. Thaler, 211 F.3d 953, 958 (5th Cir.

2000)(concluding that, for Texas inmates, the only sanction that imposes upon a liberty interest is

the loss of good time credits if the inmate’s release on mandatory supervision will be delayed by the

loss of the credits).

        This petition fails for two reasons. First, the petitioner was not entitled to due process before

the imposition of sanctions because he did not forfeit good conduct credits. Thus, the disciplinary

conviction will not delay the petitioner’s release on mandatory supervision. Second, the petitioner

is barred from filing a successive petition challenging the disciplinary proceeding without

authorization from the United States Court of Appeals for the Fifth Circuit. 28 U.S.C. § 2244(b).

        In this case, the petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the petitioner to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362


                                                    2
F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that

substantial showing, the petitioner need not establish that he should prevail on the merits. Rather,

he must demonstrate that the issues are subject to debate among jurists of reason, that a court could

resolve the issues in a different manner, or that the questions presented are worthy of encouragement

to proceed further. See Slack, 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d 299, 304 (5th Cir.

2009). If the petition was denied on procedural grounds, the petitioner must show that jurists of

reason would find it debatable: (1) whether the petition raises a valid claim of the denial of a

constitutional right, and (2) whether the district court was correct in its procedural ruling. Slack, 529

U.S. at 484; Elizalde, 362 F.3d at 328. Any doubt regarding whether to grant a certificate of

appealability is resolved in favor of the petitioner, and the severity of the penalty may be considered

in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        Here, the petitioner has not shown that any of the issues raised by his claims are subject to

debate among jurists of reason, or that a procedural ruling was incorrect. In addition, the questions

presented are not worthy of encouragement to proceed further. Therefore, the petitioner has failed

to make a sufficient showing to merit the issuance of a certificate of appealability.

                                               ORDER

        Accordingly, the petitioner’s objections (document no. 42) are OVERRULED. The findings

of fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate




                                                   3
Judge (document no. 41) is ADOPTED. A final judgment will be entered in this case in accordance

with the Magistrate Judge’s recommendation. A certificate of appealability will not be issued.

      So ORDERED and SIGNED January 7, 2019.




                                               ____________________________
                                                Ron Clark, Senior District Judge




                                               4
